Citation Nr: 0505635	
Decision Date: 03/01/05    Archive Date: 03/15/05

DOCKET NO.  03-09 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a rating in excess of 10 percent for post-
traumatic neuritis, lateral surface, proximal left lower leg.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1944 to April 
1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

The Board has granted the veteran's motion to advance his 
case on the docket, pursuant to 38 U.S.C.A. § 7101 (West 
2002) and 38 C.F.R. § 20.099(c) (2004).


FINDING OF FACT

The competent and probative medical evidence of record 
demonstrates that the veteran's post-traumatic neuritis, 
lateral surface, proximal left lower leg, is characterized by 
no more than moderate incomplete paralysis


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for post-traumatic neuritis, lateral surface, proximal left 
lower leg, are not met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 3.321(b)(1), Part 4, 4.123, 4.124, 4.124a, 
Diagnostic Code 8525 (2004)


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

In September 2002, the RO received the veteran's claim for an 
increased rating for his service-connected disability.  He 
requested a VA examination.

In October 2002, the veteran underwent a VA peripheral nerves 
examination.  He reported that in September 1945 he was in a 
booby trap class when his left leg was against an object, 
apparently a firecracker.  He stated that he sustained some 
trauma to his left lateral lower leg and hobbled around for a 
while, and was then taken for evaluation.  Subsequently, he 
recovered and went on with his military career in the 
Philippines.  He stated that he had some residual numbness in 
his left lateral lower leg, and now complained of some 
numbness over the dorsum of his foot.  He had recently seen a 
podiatrist, who felt he had flat feet and hammer toes.  
Sometimes he favored his left foot and ankle when he walked.  
His past medical history was positive for gout and 
hypertension.

On examination, the veteran's mental status and speech were 
intact.  His cranial nerves were normal.  Motor examination 
was normal.  Attention to the left leg revealed normal motor 
function.  He had good flexion and extension of his left 
lower leg and normal dorsiflexion, inversion, and plantar 
flexion.  There was no limitation of movement.  Reflexes were 
+2 in the arms, +1.5 in the knees and ankles.  Sensory 
testing revealed altered touch and pin sensation over the 
left lateral aspect of his lower leg.  No scars or defects 
were noted.  There was slight numbness over the dorsum of his 
left foot.  Cerebellar and gait testing showed grossly intact 
findings.

The diagnosis was post-traumatic neuritis of the sensory 
nerve over the left lateral lower leg, from trauma in a booby 
trap class in September 1945.  The veteran stated that, at 
the time of the original injury, he had hobbled around for a 
while, had persistent numbness, but went on with his military 
career.  The only neurological deficits were some sensory 
changes over the left lateral lower leg and the dorsum of his 
foot.  He had normal reflex and motor testing.

In his January 2003 notice of disagreement, the veteran 
indicated his dissatisfaction with his VA examination, which 
he said had lasted only five minutes.  He stated that he had 
mentioned his injury to one of his doctors, who told him 
there was a good possibility of nerve damage to his leg.  He 
further averred that, whenever he was on his feet too much, 
his left foot and ankle would swell.  He had been told that 
he had a hammer toe and that "his feelings were not good."  
The veteran believed this was brought about because of his 
injury.  He said he had a tendency to not lift his left leg 
properly.  For the past several years, he had experienced 
throbbing and pain between the knee and ankle when he tried 
to sleep.  This came about when he was on his feet for a long 
time.  He had cramps in his ankle and foot.  He reiterated 
that he believed some of these problems were due to his 
injury.

II.  Analysis

A.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, 2670-
1 (Dec. 16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. 
Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
See also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that in Pelegrini, cited above, the U.S. Court of 
Appeals for Veterans Claims stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  Considering both the 
decision of the Court in Pelegrini and the opinion of the 
General Counsel, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.

In a September 2002 letter, the RO informed the veteran of 
the VCAA and its effect on his claim.  In addition, the 
veteran was advised, by virtue of a detailed March 2003 
statement of the case (SOC) issued during the pendency of 
this appeal, of the pertinent law, and what the evidence must 
show in order to substantiate his claim.  We therefore 
believe that appropriate notice has been given in this case.  
The Board notes, in addition, that a substantial body of lay 
and medical evidence was developed with respect to the 
veteran's claim, and that the SOC issued by the RO clarified 
what evidence would be required to establish entitlement to 
an increased rating.  The veteran responded to the RO's 
communications with additional evidence and argument, thus 
curing (or rendering harmless) any previous omissions.  
Further, the claims file reflects that the March 2003 SOC 
contained the new duty-to-assist regulation codified at 
38 C.F.R. § 3.159 (2004).  See Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002).

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
and for the additional reasons discussed below in this 
decision, any failure in the timing or language of VCAA 
notice by the RO constituted harmless error.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Discussion

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4 (2004).  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  38 
C.F.R. § 4.2.  An evaluation of the level of disability 
present must also include consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10.  Also, 
where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

VA's Schedule for Rating Disabilities provides that neuritis, 
cranial or peripheral, characterized by loss of reflexes, 
muscle atrophy, sensory disturbances, and constant pain, at 
times excruciating, is to be rated on the scale provided for 
injury of the nerve involved, with a maximum equal to severe, 
incomplete, paralysis, with reference to the specific nerve 
involved for the diagnostic code number and rating.  The 
maximum rating which may be assigned for neuritis not 
characterized by organic changes referred to in this section 
will be that for moderate, or with sciatic nerve involvement, 
for moderately severe, incomplete paralysis.  38 C.F.R. 
§ 4.123.

Neurological conditions, except as otherwise provided, will 
be rated in accordance with a schedule of ratings set out at 
38 C.F.R. Part 4, § 4.124a, the introductory portion of which 
provides:

With the exceptions noted, disability from the 
following diseases and their residuals may be 
rated from 10 percent to 100 percent in proportion 
to the impairment of motor, sensory, or mental 
function.  Consider especially psychotic 
manifestations, complete or partial loss of use of 
one or more extremities, speech disturbances, 
impairment of vision, disturbances of gait, 
tremors, visceral manifestations, etc., referring 
to the appropriate bodily system of the schedule.  
With partial loss of use of one or more 
extremities from neurological lesions, rate by 
comparison with the mild, moderate, severe, or 
complete paralysis of peripheral nerves.

In the instant appeal, the evidence of record does not 
demonstrate psychotic manifestations, complete or partial 
loss of use of one or more extremities, speech disturbances, 
impairment of vision, disturbances of gait, tremors, visceral 
manifestations, etc., pertinent to the above provisions.

The clinical findings in this case consist of post-traumatic 
neuritis on the lateral surface of the proximal left lower 
leg, characterized by intermittent swelling and pain, 
particularly when the veteran stands for an extended period 
of time.

Paralysis of the posterior tibial nerve will be rated as 30 
percent disabling when complete, with paralysis of all 
muscles of the sole of the foot, frequently with painful 
paralysis of a causalgic nature; such that the toes cannot be 
flexed; adduction is weakened; and plantar flexion is 
impaired; as 20 percent disabling when incomplete, with 
severe symptoms; and as 10 percent disabling when incomplete 
and moderate or mild in degree.  38 C.F.R. § 4.124a, 
Diagnostic Code (DC) 8525 (2004).  In the instant appeal, the 
evidence of record does not demonstrate paralysis of all 
muscles of the sole of the foot, painful paralysis of a 
causalgic nature; such that the toes cannot be flexed; or 
that adduction is weakened; or that plantar flexion is 
impaired.

Furthermore, as noted above, absent any medical evidence of 
organic changes, the maximum rating that may be assigned for 
neuritis, is that for moderate incomplete paralysis.  Under 
the criteria of DC 8525, moderate incomplete paralysis 
warrants a 10 percent disability rating, an evaluation which 
the veteran has already been assigned by the RO.  Therefore, 
an increase to a 20 percent disability rating is precluded by 
38 C.F.R. Part 4, § 4.123.

In an effort to afford the veteran the highest possible 
disability rating, the Board has considered all other 
potentially applicable diagnostic codes.  However, the 
medical evidence of record shows that the veteran no longer 
had a scar from his in-service injury, and he had no 
limitation of motion of his left foot or ankle.  Therefore, 
there are no other applicable diagnostic codes which could 
provide the veteran with a disability rating higher than 10 
percent.

The Board recognizes that the veteran believes that his post-
traumatic neuritis is more disabled than the 10 percent 
rating indicates.  His sincerity is not in question.  
However, while he is certainly capable of providing evidence 
of symptomatology, a layperson is generally not capable of 
opining on matters requiring medical knowledge, such as the 
degree of disability produced by the symptoms or the 
condition causing the symptoms.  See Robinette v. Brown, 8 
Vet. App. 69, 74 (1995); Heuer v. Brown, 7 Vet. App. 379, 384 
(1995); Espiritu v. Derwinski, 2 Vet. App. at 494 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd 
sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), 
cert. denied, 119 S. Ct. 404 (1998); Harvey v. Brown, 6 Vet. 
App. 390, 393-94 (1994).

Consequently, the Board finds that the evaluation assigned in 
this decision adequately reflects the clinically established 
impairment experienced by the veteran.  As the evidence 
preponderates against the claim for an increased rating for 
the veteran's post-traumatic neuritis, lateral surface, 
proximal left lower leg, the benefit-of-the-doubt doctrine is 
inapplicable, and an increased rating must be denied.  
38 U.S.C.A. § 5107(b); Gilbert, supra.


ORDER

An evaluation in excess of 10 percent for post-traumatic 
neuritis, lateral surface, proximal left lower leg, is 
denied.




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


